65 Mich. App. 662 (1975)
238 N.W.2d 362
HENSLEY
v.
THE MUSKIN CORPORATION
Docket No. 22899.
Michigan Court of Appeals.
Decided August 18, 1975.
Benton, Hicks, Beltz, Behm & Nickola, for plaintiffs.
Plunkett, Cooney, Rutt, Watters, Stanczyk & *663 Pedersen (by John A. DeMoss and Charles A. Huckabay), for defendant The Muskin Corporation.
Robert P. Keil, for defendant Federal's, Inc.
Milliken & Magee, for defendant Smith.
Before: BASHARA, P.J., and J.H. GILLIS and M.F. CAVANAGH, JJ.
Leave to appeal denied, 395 Mich 776.
PER CURIAM.
Plaintiff, George Hensley, was permanently injured in a tragic accident. On June 20, 1971, he dove off a 7-foot high garage into a 4-foot deep swimming pool. The pool was owned by plaintiff's brother-in-law, Glenn Smith, and was located in Smith's backyard. Hensley sued the pool manufacturer, The Muskin Corporation, the retail seller, Federal's, Inc., and his brother-in-law, alleging breach of various warranties and negligence, as well as a theory of strict liability.
In essence, plaintiff alleges that defendants were under a duty to warn him that he should not dive into the pool. The record reveals that plaintiff was a 28-year-old person with some swimming experience and that he helped assemble the pool and knew full well that it was only 4 feet deep. Under these circumstances we feel that the trial judge correctly granted summary judgment for all defendants. Neither the manufacturer, the seller, nor the brother-in-law were under any duty to warn this plaintiff of an obviously dangerous use of an otherwise nondangerous product. Fisher v Johnson Milk Co, 383 Mich 158; 174 NW2d 752 (1970), Colosimo v May Department Co, 466 F2d 1234 (CA 3, 1972).
Affirmed. Costs to defendants.